1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      RICKIE SLAUGHTER,                                  Case No. 3:16-cv-00457-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
       ISIDRO BACA, et al.,                                     WILLIAM G. COBB
9
                                 Defendants.
10

11   I.     SUMMARY

12          Plaintiff Rickie Slaughter, an incarcerated person, brought this action pursuant to

13   42 U.S.C. § 1983. Before the Court is a Report and Recommendation of United States

14   Magistrate Judge William G. Cobb (“R&R”) regarding Defendants’ 1 motion for summary

15   judgment (“Motion”) (ECF No. 107). (ECF No. 120.) In the R&R, Judge Cobb recommends

16   that Defendants’ Motion be denied in all aspects, except to the extent Plaintiff seeks

17   damages from Defendants in their official capacities. (E.g., id. at 1.) Defendants objected

18   to the R&R (ECF No. 122) and Plaintiff—via counsel—responded (ECF No. 127). 2 For the

19   reasons below, the Court accepts and adopts the R&R in full.

20   II.    BACKGROUND

21          Plaintiff is an inmate in the custody of the Nevada Department of Corrections

22   (“NDOC”). He was housed at Ely State Prison (“ESP”) at the time of the events giving rise

23   to his claims here, but has since been transferred to an out-of-state facility in Arizona. (See

24   ECF No. 49.) In his Second Amended Complaint (“SAC”), Plaintiff asserts four claims

25   ///
            1Defendants are Shane Escamilla, Sandra Rose, Melissa Travis and Stephen
26
     Mollet. (See ECF No. 49.)
27          2Plaintiffbrought this action pro se and obtained counsel only after Defendants filed
28   their objection to the R&R (ECF No. 123).
1    (Counts I through IV), making various contentions of retaliation and conspiracy by

2    Defendants. (Id.) Plaintiff claims retaliation and/or conspiracy by Defendants for filing

3    grievances (or making claims related to grievances) against them, in the form of, inter alia:

4    withholding of his legal copy work, confiscation of his legal documents, refusing to process

5    his copy work request, threats of disciplinary charges and loss of access to library

6    services, denial of physical access to the library, and deprivation of his bedding and

7    mattress for a day. (Id. at 3–14.) He also claims retaliation and conspiracy in being

8    transferred to Arizona related to his lawsuits and grievances against ESP officers. (Id.)

9           Further facts and background regarding this matter is included in the R&R (ECF

10   No. 120), which the Court adopts.

11   III.   LEGAL STANDARD

12          A.     Review of Magistrate Judge’s Recommendation

13          This Court “may accept, reject, or modify, in whole or in part, the findings or

14   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

15   timely objects to a magistrate judge’s report and recommendation, then the court is

16   required to “make a de novo determination of those portions of the [report and

17   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1).

18          In light of Defendants’ objection, the Court engages in de novo review to determine

19   whether to accept the R&R. Upon reviewing the R&R, related briefing and accompanying

20   exhibits (ECF Nos. 107, 108, 108-1 through 108-7, 109, 110, 117, 119), the Court finds

21   the R&R should be accepted in full.

22          B.     Summary Judgment Standard

23          “The purpose of summary judgment is to avoid unnecessary trials when there is no

24   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

25   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

26   the discovery and disclosure materials on file, and any affidavits “show that there is no

27   genuine issue as to any material fact and that the moving party is entitled to a judgment

28   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

                                                  2
1     “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

2     find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

3     suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

4            The moving party bears the burden of showing that there are no genuine issues of

5     material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

6     moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

7     motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

8     477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

9     produce specific evidence, through affidavits or admissible discovery material, to show

10    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

11    and “must do more than simply show that there is some metaphysical doubt as to the

12    material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

13    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

14    existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

15    Anderson, 477 U.S. at 252. Moreover, a court views all facts and draws all inferences in

16    the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach &

17    Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

18    IV.    DISCUSSION

19           Defendants raise two objections to the R&R. (See ECF No. 122.) Defendants first

20    argue that the R&R should be rejected because there are no genuine disputes of fact and

21    Judge Cobb improperly accepted Plaintiff’s self-contradicting affidavits, which amounts to

22    sham affidavits unentitled to any credence. 3 (Id. at 3–4.) Defendants next rehash their

23   ///

24   ///

25
             3See,  e.g., Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991) (“The
26    general rule in the Ninth Circuit is that a party cannot create an issue of fact by an affidavit
      contradicting his prior deposition testimony.”) (emphasis added); cf. Cleveland v. Policy
27    Mgmt. Sys. Corp., 526 U.S. 795, 806–07 (1999) (discussing cases involving purely factual
      contradictions in case involving a legal conclusion and indicating that in both
28    circumstances a plaintiff must provide a sufficient explanation regarding the contradiction
      to warrant a conclusion by a reasonable juror that could defeat summary judgment).
                                                      3
1    argument that they are entitled to qualified immunity, contrary to Judge Cobb’s finding.

2    (ECF No. 122; see ECF No. 120 at 18.) These objections are unavailing.

3            To be sure, Defendants’ first objection does not directly challenge that Plaintiff’s

4    relevant affidavits (ECF No. 117 at 6–15; id. at 21–22) create fact issues as to all counts

5    before the Court. (See ECF No. 122 at 3–4.) And, this Court finds they do. Defendants’

6    contention is precisely only that the affidavits should not be relied on because they conflict

7    with assertions in the SAC. (Id.) On this point, Defendants refer to a single example from

8    pages 5 through 6 of the SAC:

9            Among the allegations in the SAC are: (1) Slaughter asked Defendant
             Escamilla to verify the copy work; (2) Escamilla declined to verify the work,
10           and (3) ESP policy required the work to be verified. (SAC, p. 5:14-21; ECF
             No. 49, p. 5:14-21.) Escamilla declined to verify the copy work and left, taking
11           the papers with him. (Id., pp. 5-6.)

12   (Id. at 2–3.) 4

13           The Court agrees with Judge Cobb that the affidavits present a different version of

14   the noted facts. (See ECF No. 120 at 6–7 (detailing the differences); see also ECF No.

15   117 at 6–7, 21–22 (Plaintiff’s affidavits).) However, Plaintiff’s SAC is to be liberally

16   construed 5 and reasonable inferences are to be drawn in Plaintiff’s favor because he is

17   the non-moving party here. As Judge Cobb points out, in addition to his own affidavit

18   Plaintiff provides an affidavit by his cellmate which materially corroborates Plaintiff’s

19   affidavit on the substantive facts at issue. (ECF No. 120 at 6–7; compare ECF No. 117 at

20   6–7 with id. at 21–22.) In his response to the Motion, Plaintiff also relies on his inmate

21   request form, dated October 20, 2015, which can be read consistent with the version of

22   facts Plaintiff now puts forth, despite the stated inconsistency with his SAC, which was

23   filed on March 26, 2018 (ECF No. 49). (See ECF No. 117 at 24 (“At no time have I ever

24   ///
             4Cf.(ECF No. 49 at 5 (providing relevant to Defendants’ prong (1): “Plaintiff
25
     Slaughter then asked Escamilla if he could verify that all the copywork [sic] was accounted
26   for and complete”).)
             5See,e.g., Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner, 404 U.S. 519,
27
     520–21 (1972) (per curiam); see also Hamilton v. Brown, 630 F.3d 889, 893 (9th Cir.
28   2011); Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                                    4
1    refused to sign the form, I simply requested to verify that all paperwork (grievances) were

2    present/documented.”).) Viewing this evidence together and drawing all reasonable

3    inferences for Plaintiff, the Court declines to reject the challenged affidavits and finds

4    genuine disputes of material fact on all claims. 6

5           As to Defendants’ qualified immunity contention, Judge Cobb concluded that

6    Defendants are not so entitled because under Entler v. Gregoire, 872 F.3d 1031, 1041–

7    42 (9th Cir. 2017)—clearly established law—an inmate cannot be retaliated against for

8    pursuing grievances and civil litigation which are his constitutional rights. (ECF No. 120 at

9    18.) The Court is unpersuaded by Defendants’ relevant objection, which attempts to

10   distinguish Entler’s facts from this case. (ECF No. 122 at 6.) The legal premise is

11   unsurmountable here. To be clear, Defendants’ argument for qualified immunity is that

12   their actions were taken in accordance with existing prison procedures and because

13   Plaintiff allegedly cannot show the law was clearly established that it was unconstitutional

14   to transfer Plaintiff. (ECF No. 107 at 14–15.) The first part of the argument is disputed by

15   the evidence Plaintiff presents. As to the second part, there is a constitutional violation, at

16   minimum, to the extent Judge Cobb identifies. (See ECF No. 122 at 6 (Defendants

17   agreeing that “there is a constitutional right to pursue litigation”).) Accordingly, Defendants

18   fail to establish entitlement to immunity.

19          In sum, the Court overrules Defendants’ limited objections and otherwise agrees

20   with the R&R and adopts it in full.

21   ///

22   ///
23          6Any concerns regarding Plaintiff’s credibility is most properly to be examined by a
24   jury. See, e.g., Anderson, 477 U.S. at 254 (internal citations omitted) (“Credibility
     determinations, the weighing of the evidence, and the drawing of legitimate inferences
25   from the facts are jury functions, not those of a judge, whether he is ruling on a motion for
     summary judgment or for a directed verdict. The evidence of the non-movant is to be
26   believed, and all justifiable inferences are to be drawn in his favor.”); see also id. (“Neither
     do we suggest that the trial courts should act other than with caution in granting summary
27
     judgment or that the trial court may not deny summary judgment in a case where there is
28   reason to believe that the better course would be to proceed to a full trial.”).

                                                    5
1    V.    CONCLUSION

2          The Court notes that the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the issues before

5    the Court.

6          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

7    120) is accepted and adopted in its entirety.

8          It is further ordered that Defendants’ motion for summary judgment (ECF No. 107)

9    is denied, except insofar as Plaintiff seeks to recover damages from Defendants in their

10   official capacities. This case will proceed against Defendants on all counts—Counts I–IV.

11         DATED THIS 12th day of December 2019.

12

13
                                              MIRANDA M. DU
14                                            CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     6
